FILE COPY




                                                                  F,    j|N COURT OF APPEALS
                            IN THE SUPREME COURT OF TF^^Pnurt_o[Ap?eals District


NO. 14-1039
                                                                             •H TEXAS
                                                                          TVlB
JOAQUIN INDEPENDENT
                                                                       CATHY S.LUS^V
 SCHOOL DISTRICT                                                                Shelby I
v.

 SHELBY COUNTY APPRAISAL                                                          12th District.
 DISTRICT, ET AL.




                                                                             February 27, 2015


        Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.

                                                                                  April 17, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                       ••••*•••••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

        It is further ordered that petitioner, JOAQUIN INDEPENDENT SCHOOL DISTRICT,
pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 6th day of May, 2015.



                                                    Blake A. Hawthorne, Clerk

                                                    By Monica Zamarripa, Deputy Clerk